Case 1:20-cv-05848-RBK-KMW Document 34 Filed 07/02/21 Page 1 of 4 PagelD: 254

COHN LIFLAND PEARLMAN HERRMANN & KNOPF tip
COUNSELLORS AT LAW

PARK 80 WEST -~- PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423

General E-mail: clpohk@nilawtirn.com
Internet Address: www.nilawtion.com

Jeffrey W. Herrmann, Esq.: jwh@nilawfirm.com

July 2, 2021

VIA ECF

Honorable Karen M. Williams

Mitchell H. Cohen Building & U.S. Courthouse, 5C
4'h & Cooper Streets, Room 1050

Camden, NJ 08101

Re: Donald Dunn & Nicole Dunn v. PHH Mortgage Corporation
Civil Action No.: 1:20-cv-05848 (RBIK)(KMW)

Dear Judge Williams:

Pursuant to Your Honor’s Order as set forth during the Initial Court Conference held on
June 17, 2021, the Parties conferred on June 29, 2021 regarding a protocol concerning
Electronically Stored Information (“ESI”). Since the document discovery in the near term will be
less comprehensive, the Parties have agreed to the attached ES] Protocol. When discovery
proceeds on a class basis, the parties will negotiate a more comprehensive protocol, Accordingly,
the Parties respectfully submit the attached ESI Protocol for Your Honor’s consideration.

Separately, the parties seck clarification of the Scheduling Order, entered June 21, 2021,
following a conference held before Your Honor on June 17, 2021. During the conference, Your
Honor ordered that discovery as to the individual plaintiffs, Donald Dunn and Nicole Dunn, shall
proceed before class discovery.

Following the conference, Your Honor entered an Order that states as follows: “Pretrial
fact discovery as to the individual defendants shall be completed by 10/29/2021.” (Dkt. 31)
(emphasis added). The parties both assume that this is a typographical error and that it should read
“individual plaintiffs” and respectfully request that the phrase “individual plaintiffs” be substituted
in place of “individual defendants.”

If Your Honor has questions for the parties with respect to this letter, please contact the
undersigned.

 
Case 1:20-cv-05848-RBK-KMW Document 34 Filed 07/02/21 Page 2 of 4 PagelD: 255

COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP

COUNSELLORS AT LAW

Respectfully submitted,

COHN LIFLAND PEARLMAN
HERRMANN & KNOPF LLP

By: /s/Jeffrey W. Herrmann
Jeffrey W. Herrmann

Peter S. Pearlman

Park 80 Plaza West-One

Saddle Brook, New Jersey 07663
Tel: (201) 845-9600

E-Mail: jwh@njlawfirm.com

By: s/ Patricia Avery

Patricia I. Avery (admitted Pro Hac Vice)

Timothy Brennan

WOLF POPPER LLP

845 Third Avenue, 12" Floor

New York, NY 10022

Tel: (212) 759-4600

Email: pavery@wolfpopper.com
tbrennan@wolfpopper.com

Counsel for Plaintiffs and the Class

STRADLEY RONON STEVENS
& YOUNG, LLP

By:_s/ Adam D. Brown
Joe N. Nguyen (admitted pro hac vice)

Adam D. Brown (NJ ID 02465-2007)
Christopher A. Reese (NJ ID 01207-2010)
Liberty View

457 Haddonfield Rd., Suite 100

Cherry Hill, NJ 08002

Tel: (856) 321-2400

Facsimile: (856) 321-2415

Counsel for Defendant, PHH Mortgage
Corporation, d/b/a PHH Mortgage Services

 
Case 1:20-cev-05848-RBK-KMW Document 34 Filed 07/02/21 Page 3 of 4 PagelD: 256

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

 

DONALD DUNN and NICOLE DUNN, en behalf

of themselves and all others similarly situated, Civ. Case No.: 20-5848(RBK/KMW)
AGREEMENT REGARDING
Plaintiff, DISCOVERY OF ELECTRONICALLY
V. STORED INFORMATION AND
PROPOSED ORDER

PHH MORTGAGE CORPORATION d/b/a PHH
MORTGAGE SERVICES,

 

Defendant.

Pursuant to the Court’s Order that the Parties proceed first with pre-trial discovery as to
the individual Plaintiffs, with discovery related to putative class issues to follow at a later stage
of this matter, the Parties hereby stipulate to the following provisions regarding the discovery of
electronically stored information (“ESI”) in this matter:

The parties shall take reasonable steps to preserve their electronically stored information
(“ESI”). In response to appropriate document requests, the parties will conduct a reasonable,
targeted search of their ESI and will, at this time, produce documents as bates-stamped PDF files
or, in the event that such production is not practicable for certain specific documents, native
files. The parties will follow the applicable Federal Rules of Civil Procedure regarding the
return or destruction, upon request, of all copies of inadvertently produced documents that are
subject to the attorney-client privilege, attorney work product protection, or other privilege. The
parties anticipate that each will bear its own costs associated with a reasonable, proportional

seatch and production but reserve the right to seek an order from the Court shifting the cost of

 
Case 1:20-cv-05848-RBK-KMW Document 34 Filed 07/02/21 Page 4 of 4 PagelD: 257

production if warranted. The parties will meet and confer regarding any further electronic

discovery matters that may arise as required by Federal Rule of Civil Procedure 37(a)(1) and

Local Rule 37.1(a)(1).

DATED: July 2, 2021

WOLF POPPER LLP

By: s/ Patricia Avery

Patricia I, Avery (Admitted Pro Hac Vice)

Timothy D. Brennan

845 Third Avenue 12th Floor

New York, NY 10022

Telephone: (212) 759-4600

Fax: (212) 486-2093

Email: pavery@wolfpopper.com
tbrennan@wolfpopper.com

COHN LIFLAND PEARLMAN
HERRMANN & KNOPF LLP

By: /s/leffrey W. Herrmann
Jeffrey W. Herrmann

Peter S$. Pearlman

Park 80 Plaza West-One

Saddle Brook, New Jersey 07663
(201) 845-9600

Counsel for Plaintiffs and the Class
SO ORDERED

DATED: Camden, New Jersey

STRADLEY RONON STEVENS &

YOUNG, LLP

By: s/Adam D. Brown

Joe N. Nguyen (admitted pro hac vice)

Adam D. Brown (NJ ID 02465-2007)

Christopher A. Reese (NJ [ID 01207-2010)

Liberty View

457 Haddonfield Rd., Suite 100
Cherry Hill, NJ 08002

Tel: (856) 321-2400

Facsimile: (856) 321-2415

Counsel for Defendant, PHH Mortgage
Corporation, d/b/a PHH Mortgage Services

 

Karen M, Williams
USS. Magistrate Judge

 
